EMPLOYMENT CONTRACT

THIS EMPLOYMENT CONTRACT dated this 16th day of July, 2014

BETWEEN:

Alpine 4 Automotive Technologies, Ltd. of 15589 N. 77th St Suite B, Scottsdale,
AZ 85260
(the "Employer")

OF THE FIRST PART

- AND -

Richard Battaglini 934 W Coronado Rd, Phoenix AZ 85007
(the "Employee")

OF THE SECOND PART

BACKGROUND:

A.The Employer is of the opinion that the Employee has the necessary
qualifications, experience and abilities to assist and benefit the Employer in
its business.

B.The Employer desires to employ the Employee and the Employee has agreed to
accept and enter such employment upon the terms and conditions set out in this
Agreement.

IN CONSIDERATION OF the matters described above and of the mutual benefits and
obligations set forth in this Agreement, the receipt and sufficiency of which
consideration is hereby acknowledged, the parties to this Agreement agree as
follows:

Commencement Date and Term

1.The Employee will commence permanent full-time employment with the Employer on
the 16thday of July, 2014 (the "Commencement Date").

Job Title and Description

2.The Employer agrees to employ the Employee as a Chairman and President.

3.The Employee agrees to be employed on the terms and conditions set out in this
Agreement. The Employee agrees to be subject to the general supervision of and
act pursuant to the orders, advice and direction of the Employer.

 

4.The Employee will perform any and all duties that are reasonable and that are
customarily performed by a person holding a similar position in the industry or
business of the Employer.

 

5.The Employer cannot unilaterally or significantly change the Employee's job
title or duties. The Employer may elect to change to the job title or duties of
the Employee where changes would be considered reasonable for a similar position
in the industry or business of the Employer. The Employee's job title or duties
may be changed by agreement and with the approval of both the Employee and the
Employer.

 

6.The Employee agrees to abide by the Employer's rules, regulations, and
practices, including those concerning work schedules, vacation and sick leave,
as they may from time to time be adopted or modified.



1

 

 

Employee Compensation

7.Compensation paid to the Employee for the services rendered by the Employee as
required by this Agreement (the "Compensation") will include a salary of
$150,000 (USD) per year during the initial 60 days of employment. Thereafter
employee shall receive an annual salary $300,000.00 (USD) per year.

8.Compensation will be payable twice per month while this Agreement is in
effect. The Employer is entitled to deduct from the Employee's Compensation, or
from any other compensation in whatever form, any applicable deductions and
remittances as required by law.

9.The Employee will be given a company vehicle or a $1,500.00 per month car
allowance.

10.Severance Pay: If the Employee is released by the company for any reason
other than cause (ie. violence, theft, fraudulent activities, harassment, etc.),
the company will pay the executive six months of salary and cover COBRA expenses
for the executive's family during the same time period. Payment is due in a lump
sum upon termination.

11.Compensation: Annual increase of 10% in base salary automatically applied.

12.Once the public stock price is trading above $3.00 per share the company will
pay employee a $250,000.00 performance bonus.

13.Stock Compensation: Company will issue to the Employee,123,200,000(One
Hundred and Twenty Three Million, Two Hundred Thousand) restricted common
shares.

14.The Employee understands and agrees that any additional compensation paid to
the Employee in the form of bonuses or other similar incentive compensation will
rest in the sole discretion of the Employer and that the Employee will not earn
or accrue any right to incentive compensation by reason of the Employee's
employment.

15.The Employer will reimburse the Employee for all reasonable expenses, in
accordance with the Employer's policy as in effect from time to time, including
but not limited to, any travel and entertainment expenses incurred by the
Employee in connection with the business of the Employer. Expenses will be paid
within a reasonable time after submission of acceptable supporting
documentation.

Place of Work

16.The Employee's primary place of work will be at the following location:

o15589 N. 77th St.  STE B,  Scottsdale, AZ 85260.

Employee Benefits

17.The Employee will be entitled to only those additional benefits that are
currently available as described in the Employer's employment booklets and
manuals or as required by law.

18.The Employee will be entitled to legal counsel provided by the company’s
attorney or in house legal counsel.

19.The Employee will be given a company vehicle or a $1,500.00 per month car
allowance.

20.Employer discretionary benefits are subject to change, without compensation,
upon the Employer providing the Employee with 60 days written notice of that
change and providing that any change to those benefits is taken generally with
respect to other employees and does not single out the Employee.

Vacation/PTO

21.The Employee will be entitled to six weeks of paid vacation each year during
the term of this Agreement, or as entitled by law, whichever is greater.

2

 

22.The Employee will be entitled to six weeks of PTO each year during the term
of this Agreement, or as entitled by law, whichever is greater.

23.The times and dates for any vacation will be determined by mutual agreement
between the Employer and the Employee.

24.Upon termination of employment, the Employer will pay compensation to the
Employee for any accrued and unused vacation days.

Duty to Devote Full Time

25.The Employee agrees to devote full-time efforts, as an employee of the
Employer, to the employment duties and obligations as described in this
Agreement.

Conflict of Interest

26.During the term of the Employee's active employment with the Employer, it is
understood and agreed that any business opportunity relating to or similar to
the Employer's actual or reasonably anticipated business opportunities (with the
exception of personal investments in less than 5% of the equity of a business,
investments in established family businesses, real estate, or investments in
stocks and bonds traded on public stock exchanges) coming to the attention of
the Employee, is an opportunity belonging to the Employer. Therefore, the
Employee will advise the Employer of the opportunity and cannot pursue the
opportunity, directly or indirectly, without the written consent of the
Employer, which consent will not be unreasonably withheld.

27.During the term of the Employee's active employment with the Employer, the
Employee will not, directly or indirectly, engage or participate in any other
business activities that the Employer, in its reasonable discretion, determines
to be in conflict with the best interests of the Employer without the written
consent of the Employer, which consent will not be unreasonably withheld.

Confidential Information

28.The Employee acknowledges that, in any position the Employee may hold, in and
as a result of the Employee's employment by the Employer, the Employee will, or
may, be making use of, acquiring or adding to information which is confidential
to the Employer (the "Confidential Information") and the Confidential
Information is the exclusive property of the Employer.

29.Confidential Information will include all data and information relating to
the business and management of the Employer, including but not limited to,
proprietary and trade secret technology and accounting records to which access
is obtained by the Employee, including Work Product, Computer Software, Other
Proprietary Data, Business Operations, Marketing and Development Operations, and
Customer Information.

30.Confidential Information will also include any information that has been
disclosed by a third party to the Employer and is governed by a non-disclosure
agreement entered into between that third party and the Employer.

31. Confidential Information will not include information that:

a.Is generally known in the industry of the Employer;

b.Is now or subsequently becomes generally available to the public through no
wrongful act of the Employee;

c.Was rightfully in the possession of the Employee prior to the disclosure to
the Employee by the Employer;

d.Is independently created by the Employee without direct or indirect use of the
Confidential Information; or

e.The Employee rightfully obtains from a third party who has the right to
transfer or disclose it.

3

 

32.Confidential Information will also not include anything developed or produced
by the Employee during the Employee's term of employment with the Employer,
including but not limited to, any intellectual property, process, design,
development, creation, research, invention, know-how, trade name, trade-mark or
copyright that:

a.Was developed without the use of equipment, supplies, facility or Confidential
Information of the Employer;

b.Was developed entirely on the Employee's own time;

c.Does not result from any work performed by the Employee for the Employer; and

d.Does not relate to any actual or reasonably anticipated business opportunity
of the Employer.

Duties and Obligations Concerning Confidential Information

33.The Employee agrees that a material term of the Employee's contract with the
Employer is to keep all Confidential Information absolutely confidential and
protect its release from the public. The Employee agrees not to divulge, reveal,
report or use, for any purpose, any of the Confidential Information which the
Employee has obtained or which was disclosed to the Employee by the Employer as
a result of the Employee's employment by the Employer. The Employee agrees that
if there is any question as to such disclosure then the Employee will seek out
senior management of the Employer prior to making any disclosure of the
Employer's information that may be covered by this Agreement.

34.The Employee agrees and acknowledges that the Confidential Information is of
a proprietary and confidential nature and that any disclosure of the
Confidential Information to a third party in breach of this Agreement cannot be
reasonably or adequately compensated for in money damages, would cause
irreparable injury to Employer, would gravely affect the effective and
successful conduct of the Employer's business and goodwill, and would be a
material breach of this Agreement.

35.The obligations to ensure and protect the confidentiality of the Confidential
Information imposed on the Employee in this Agreement and any obligations to
provide notice under this Agreement will survive the expiration or termination,
as the case may be, of this Agreement and will continue for a period of one (1)
year from the date of such expiration or termination.

36.The Employee may disclose any of the Confidential Information:

a.To a third party where Employer has consented in writing to such disclosure;
and

b.To the extent required by law or by the request or requirement of any
judicial, legislative, administrative or other governmental body.

37.If the Employee loses or makes unauthorized disclosure of any of the
Confidential Information, the Employee will immediately notify the Employer and
take all reasonable steps necessary to retrieve the lost or improperly disclosed
Confidential Information.

Return of Confidential Information

38.The Employee agrees that, upon request of the Employer or upon termination or
expiration, as the case may be, of this employment, the Employee will turn over
to the Employer all Confidential Information belonging to the Employer,
including but not limited to, all documents, plans, specifications, disks or
other computer media, as well as any duplicates or backups made of that
Confidential Information in whatever form or media, in the possession or control
of the Employee that:

a.May contain or be derived from ideas, concepts, creations, or trade secrets
and other proprietary and Confidential Information as defined in this Agreement;
or

b.Is connected with or derived from the Employee's employment with the Employer.

Contract Binding Authority

39.Notwithstanding any other term or condition expressed or implied in this
Agreement to the contrary, the Employee will not have the authority to enter
into any contracts or commitments for or on the behalf of the Employer without
first obtaining the express written consent of the Employer.

Termination Due to Discontinuance of Business

40.Notwithstanding any other term or condition expressed or implied in this
Agreement, in the event that the Employer will discontinue operating its
business at the location where the Employee is employed, then, at the Employer's
sole option, and as permitted by law, this Agreement will terminate as of the
last day of the month in which the Employer ceases operations at such location
with the same force and effect as if such last day of the month were originally
set as the Termination Date of this Agreement.



4

 

Termination of Employment

41.Where the Employee has breached any reasonable term of this Agreement or
where there is just cause for termination, the Employer may terminate the
Employee's employment without notice, as permitted by law.

42.The Employee and the Employer agree that reasonable and sufficient notice of
termination of employment by the Employer is the greater of two (2) weeks or any
minimum notice required by law.

43.If the Employee wishes to terminate this employment with the Employer, the
Employee will provide the Employer with notice of two (2) weeks. As an
alternative, if the Employee co-operates with the training and development of a
replacement, then sufficient notice is given if it is sufficient notice to allow
the Employer to find and train the replacement.

44.The Termination Date specified by either the Employee or the Employer may
expire on any day of the month and upon the Termination Date the Employer will
forthwith pay to the Employee any outstanding portion of the wage, accrued
vacation and banked time, if any, calculated to the Termination Date.

45.Once notice has been given by either party for any reason, the Employee and
the Employer agree to execute their duties and obligations under this Agreement
diligently and in good faith through to the end of the notice period. The
Employer may not make any changes to wages, wage rate, or any other term or
condition of this Agreement between the time termination notice is given through
to the end of the notice period.

Remedies

46.In the event of a breach or threatened breach by the Employee of any of the
provisions of this Agreement, the Employee agrees that the Employer is entitled
to a permanent injunction, in addition to and not in limitation of any other
rights and remedies available to the Employer at law or in equity, in order to
prevent or restrain any such breach by the Employee or by the Employee's
partners, agents, representatives, servants, employees, and/or any and all
persons directly or indirectly acting for or with the Employee.

Severability

47.The Employer and the Employee acknowledge that this Agreement is reasonable,
valid and enforceable. However, if any term, covenant, condition or provision of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, it is the parties' intent that such provision be changed in
scope by the court only to the extent deemed necessary by that court to render
the provision reasonable and enforceable and the remainder of the provisions of
this Agreement will in no way be affected, impaired or invalidated as a result.

Notices

48.Any notices, deliveries, requests, demands or other communications required
here will be deemed to be completed when hand-delivered, delivered by agent, or
seven (7) days after being placed in the post, postage prepaid, to the parties
at the following addresses or as the parties may later designate in writing:

a.Employer:

Name: Alpine 4 Automotive Technologies, Ltd. Address: 15589 N. 77th St Suite B,
 Scottsdale, AZ 85260 Fax:   Email:  

b.Employee:

Name: Richard Battaglini Address: 934 W Coronado Rd, Phoenix AZ 85007 Fax:  
Email: rbattaglini@alpine4.com



Modification of Agreement



49.Any amendment or modification of this Agreement or additional obligation
assumed by either party in connection with this Agreement will only be binding
if evidenced in writing signed by each party or an authorized representative of
each party.

Governing Law


 

50.This Agreement will be construed in accordance with and governed by the laws
of the state of Arizona.



5

 


Definitions

 

51.For the purpose of this Agreement the following definitions will apply:

a."Overtime Hours" means the total hours worked in a day or week in excess of
the maximum allowed, as defined by local statute, for a work day or a work week.

b.'Work Product' means work product information, including but not limited to,
work product resulting from or related to work or projects performed or to be
performed for the Employer or for clients of the Employer, of any type or form
in any stage of actual or anticipated research and development.

c.'Computer Software' means computer software resulting from or related to work
or projects performed or to be performed for the Employer or for clients of the
Employer, of any type or form in any stage of actual or anticipated research and
development, including but not limited to, programs and program modules,
routines and subroutines, processes, algorithms, design concepts, design
specifications (design notes, annotations, documentation, flowcharts, coding
sheets, and the like), source code, object code and load modules, programming,
program patches and system designs.

d.'Other Proprietary Data' means information relating to the Employer's
proprietary rights prior to any public disclosure of such information, including
but not limited to, the nature of the proprietary rights, production data,
technical and engineering data, test data and test results, the status and
details of research and development of products and services, and information
regarding acquiring, protecting, enforcing and licensing proprietary rights
(including patents, copyrights and trade secrets).

e.'Business Operations' means operational information, including but not limited
to, internal personnel and financial information, vendor names and other vendor
information (including vendor characteristics, services and agreements),
purchasing and internal cost information, internal services and operational
manuals, and the manner and methods of conducting the Employer's business.

f.'Marketing and Development Operations' means marketing and development
information, including but not limited to, marketing and development plans,
price and cost data, price and fee amounts, pricing and billing policies,
quoting procedures, marketing techniques and methods of obtaining business,
forecasts and forecast assumptions and volumes, and future plans and potential
strategies of the Employer which have been or are being considered.

g.'Customer Information' means customer information, including but not limited
to, names of customers and their representatives, contracts and their contents
and parties, customer services, data provided by customers and the type,
quantity and specifications of products and services purchased, leased, licensed
or received by customers of the Employer.

h.'Termination Date' means the date specified in this Agreement or in a
subsequent notice by either the Employee or the Employer to be the last day of
employment under this Agreement. The parties acknowledge that various provisions
of this Agreement will survive the Termination Date.

General Provisions



52.Time is of the essence in this Agreement.

 

53.Headings are inserted for the convenience of the parties only and are not to
be considered when interpreting this Agreement. Words in the singular mean and
include the plural and vice versa. Words in the masculine mean and include the
feminine and vice versa.

 

54.No failure or delay by either party to this Agreement in exercising any
power, right or privilege provided in this Agreement will operate as a waiver,
nor will any single or partial exercise of such rights, powers or privileges
preclude any further exercise of them or the exercise of any other right, power
or privilege provided in this Agreement.

 

55.This Agreement will inure to the benefit of and be binding upon the
respective heirs, executors, administrators, successors and assigns, as the case
may be, of the Employer and the Employee.

 

6

 



56.This Agreement may be executed in counterparts. Facsimile signatures are
binding and are considered to be original signatures.

 

57.This Agreement constitutes the entire agreement between the parties and there
are no further items or provisions, either oral or written. The parties to this
Agreement stipulate that neither of them has made any representations with
respect to the subject matter of this Agreement except such representations as
are specifically set forth in this Agreement.

 

IN WITNESS WHEREOF, the parties have duly affixed their signatures under hand
and seal on this 16thday of July, 2014.

EMPLOYER:

Alpine 4 Automotive Technologies, Ltd.



/s/ Richard Battaglini

President and CEO




EMPLOYEE:

/s/ Richard Battaglini
Richard Battaglini



7

 

